In the Missouri Court of Appeals
              Eastern District
MAY 3, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED102605   JAMES HARRIS, APP V STATE OF MISSOURI, RES

2.    ED102699 DEVARICK THOMPSON, APP V STATE OF MISSOURI, RES

3.    ED102718 FRANK WRIGHT ET AL, APP V BI STATE DEV. ET AL, RES

4.    ED102799 T. COOK ET AL APP V IN & OUT AUTO PLAZA ET AL RES

5.    ED103041 VONCILE JONES APP V MO BAPTIST MEDICAL CENTER
      RES

6.    ED103113 CYNTHIA A. KANE, RES V JOHN M. KANE, JR., APP

7.    ED103183 IN THE ESTATE OF: LOIS MAE AUSTIN

8.    ED103313 C.K., RES V N.K., APP

9.    ED103365 IN THE MATTER OF: VIOLET M. STEINERT, DECEASED

10.   ED103576 PATRICIA HULSEY, APP V SIJ, RES